51 F.3d 272
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Christine McKENNON, Plaintiff-Appellant,v.NASHVILLE BANNER PUBLISHING COMPANY, Defendant-Appellee.
No. 92-5917.
United States Court of Appeals, Sixth Circuit.
March 8, 1995.

Before:  BROWN, KENNEDY, and RYAN, Circuit Judges.


1
Pursuant to the opinion of the Supreme Court of the United States in McKennon v. Nashville Banner, No. 93-1543 (U.S. Jan. 23, 1995), and that Court's remand of the case to us, and based upon the reasoning of the Supreme Court in that case, the decision of the district court is VACATED and the case is REMANDED for further proceedings in light of the Supreme Court opinion.